Title: To Benjamin Franklin from Dumas, 16 April 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 16e. Avril 1779.
Voici le Memoire, dont je vous ai parlé dans ma derniere du 13e. Je n’ai rien à ajouter, sinon que nous somes ici présentement dans un calme profond, qui ne laisse pas d’être intéressant pour un Observateur attentif. Il n’y a pas plus à s’y fier, qu’à ceux qui regnent quelquefois sur le perfide élément.
Je suis avec bien du respect, Monsieur, Votre très-humble & très-obéissant serviteur
D
Passy à Son Exc. Mr. Franklin.
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr., Ministre Plénipe. / des Etats-Unis de l’Amérique / à Passy./.
Notation: Dumas April 18. 79
